Citation Nr: 1527305	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee and hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed his claim for low back disorder originally in October 2005, which the RO denied in August 2006.  In July 2007, the Veteran filed a request to reopen his claim for service connection, which the RO denied once again in November 2007 and the Veteran appealed to the Board.  In January 2012, The Board denied the Veteran's claim for service connection.  In June 2013, the Court of Appeals for Veterans Claims (CAVC) vacated the January 2012 Board decision and remanded the claim for further development.  In May 2014, the Board remanded the claim to the RO for additional development to comply with the Court's remand, which included requesting Social Security Administration (SSA) records, providing notice on how to establish secondary service connection, and scheduling the Veteran for a VA examination.  In December 2014, the Board remanded the claim once again in order to secure outstanding SSA records.

The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

A chronic low back disorder was not shown in service, lumbar spine arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current low back disorder is related to his active military service or is due to or aggravated by a service-connected disability.  



CONCLUSION OF LAW

Criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, is currently alleging any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and SSA records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was provided a VA examination in October 2008 (the report of which has been associated with the claims file).  It is noted that the Court vacated the Board's decision was premised on the fact that the Board erred in relying on the October 2008 VA examiner's opinion.  As such, the Veteran was afforded another VA examination in July 2014, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the most recent VA examination or to the medical evidence of record as a whole.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Veteran is seeking service connection for a low back disorder, which he contends is secondary to his service-connected right knee and hip disabilities.  As discussed above, he filed his claim for service connection in October 2005, which was denied by an August 2006 rating decision.  He filed a request to reopen his claim in July 2007, which was denied by a November 2007 rating decision.  This denial was appealed to the Board.

The Veteran's service treatment records (STRs) show that at his entrance examination, he denied having any recurrent back pain or arthritis.  In addition, his spine was normal on examination.  In April 1991, the Veteran fell from stairs during his duties and injured his right knee and hip, which were later granted service connection.  None of the Veteran's STRs document any back symptoms, or even any back complaints.

In his claim for service connection from the fall that was received in July 1991, the Veteran reported hip and knee pain due to a fall; however, he did not indicate he had any back symptoms.  Moreover, on a VA examination in January 1992, there was extensive orthopedic examination and discussion, but no back complaints were voiced.

Following the Veteran's separation from service, the claims file does not contain evidence of back complaints, symptoms, or treatment until 2005, over fourteen years after his separation from service.  A May 2005 lumbar spine x-ray was normal.  In July 2005, the Veteran reported low back pain for the previous four years, or since 2001.  A lumbar spine MRI was normal for the L1 to L5 levels, but showed a small disc protrusion at L5-S1.

In October 2005, the Veteran claimed that he injured his back in a in-service fall.  In April 2008, the Veteran suggested that his back was secondary to his service connected hip disability.

Medical records from August 2006 show that the Veteran denied having any back pain.  In November 2008, the Veteran reported having back pain for the previous year.  A new lumbar spine MRI showed a background of mild congenital spinal stenosis with superimposed L5-S1 degenerative disc disease.  Later in March 2009, the Veteran reported that his back pain began in 2003 or 2004.  In April 2010, the Veteran reported that he has had back pain since 1991.  In another April 2010 medical record, he reported having low back pain since 1990 after a fall in service.  By April 2011, he once again denied having any low back pain.

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that his low back pain started nine months previously, approximately December 2007, which was not consistent with any of his earlier reports as to the onset of his back problems.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an in-person examination.  The examiner opined that the Veteran's low back disorder was less likely as not caused by or a result of his right knee and hip disabilities.  The examiner reported that the Veteran's low back disorder was secondary to a primary degenerative process and his right knee and hips did not establish causation or aggravation of his low back disorder.  However, the Court found that the examiner had not fully considered the Veteran's prior medical history.  As such, a new VA examination was scheduled.

The Veteran was afforded a second VA examination in July 2014 to comply with the Court's remand.  At this examination, the Veteran reported onset of his low back pain while on active duty in 1991, which is inconsistent with his reports to the pervious VA examiner.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an in-person examination.  At this examination, the examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by an in-service injury as the STRs do not document any objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's lumbar spine, such as a fracture, internal derangement, dislocation, or repetitive microtrauma.  The examiner noted that in the absence of such findings, a posttraumatic or chronic inflammatory process was less likely than not.  The examiner also opined that the Veteran's low back disorder was less likely than not proximately due to or the result of the Veteran's service connected disabilities as the Veteran's residual knee and hip function (strength, stability, range of motion, alignment, and gait pattern) were too functional to cause or aggravate a lumbar pathological process.

The July 2014 VA examiner opined that the Veteran's low back disorder was not caused by or a result of active duty and was not proximately due to or the result of the Veteran's service connected disabilities.  The examiner noted that the Veteran's residual knee and hip function were too functional to cause or aggravated a lumbar pathological process.  In addition, the VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support his opinion.  As this opinion is consistent with the record, which shows the Veteran did not begin treatment for his back until 2005 and has provided numerous inconsistent reports as to the onset of his back symptoms, the July 2014 VA examiner's opinion is given great probative value. 

In November 2008, Dr. C.O. opined that the Veteran's hip disability was likely related to his low back disorder.  While this opinion would be useful regarding a hip disability being secondary to a back disability, this is not the case in the present claim.  Therefore, this opinion is given no probative weight as it does not concern the Veteran's low back disability as it relates to his hip disability.

In January 2011, Dr. R.H. indicated that the Veteran's chronic low back pain was more than likely a direct result of the Veteran's military service and indicated that it was more than likely secondary to a service-connected disability.  However, a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As the opinion of Dr. R.H. did not indicate that he reviewed the Veteran's medical record, was conclusory, and not supported by clinical evidence, it is given lesser probative weight. 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with a low back disorder.  Therefore, while the Veteran disagrees with the conclusion that his low back disorder neither began during nor was caused by his military service, and was neither proximately due to nor aggravated by his service-connected disabilities, he is not considered competent (meaning medical qualified) to address the etiology of his low back disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

As noted, the Veteran is competent to report symptoms such as knee or hip pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this regard, the Board finds that the Veteran's reported low back disorder while competent, is nonetheless not sufficiently credible to establish continuity of symptomatology for his back disability from service.  The evidence of record is contradictory and inconsistent.  For example, as discussed above, his STRs contain no evidence of any low back complaints during service, including symptoms from the in-service fall.  In his July 1991 claims application, the Veteran did not indicate any back symptoms related to the fall.  Fourteen years after his separation from service, he started receiving treatment for low back pain.  He then filed a new claim for benefits and indicated that he received disability severance pay for his hip and back from the fall, which is not consistent with the record or his previous 1991 claims application.  As such, the Board lends greater weight to the contemporaneously generated evidence than to the Veteran's recollections voiced over a decade after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

In addition, his reports regarding the onset of low back pain are also inconsistent.  He reported at various times that his back pain began in 2003 or 2004, 1991, and even 1990 prior to the in-service fall.  If the Veteran truly had been experiencing chronic back pain issues since either since service or following the in-service fall, then reporting such a history would have clearly been in the Veteran's best interest.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   As such, the Veteran has denied having any back symptoms while in service and while treating for other medical issues, such as in August 2006 and April 2011.  He has demonstrated a propensity for manipulating his story/history in the interest of gaining benefits.  Given the repeated inconsistencies in the Veteran's statements, the Board finds him to be a wholly unreliable historian; and, given that his current statements were made in the context of seeking monetary benefits, they are afforded very little probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  
Several buddy statements have been submitted, but the majority are from individuals who did not know the Veteran until years after service, and therefore they do not establish in-service onset of back problems.  Similarly, the one statement that does report back problems and is from a person who knew the Veteran during service, is at best inconsistent with the considerable evidence of record which does not show any back problems for a number of years post service.

After weighing all the evidence, the Board finds the greatest probative value in the July 2014 VA examiner's opinion, which considered the elements necessary to substantiate claims for direct service connection and secondary service connection due the Veteran's right knee and hip disabilities.  This opinion was better supported by the evidence of record than was the private medical opinions.  Moreover, the VA examiner offered a full rationale for his conclusion, while a rationale was missing from the private medical opinions.  As such, the VA examiner's opinion precludes a grant of service connection on a direct or secondary basis.

Furthermore, the record contains no back complaints, symptoms, or diagnoses until over fourteen years after separation from service.  There is no evidence in the service treatment records of an in-service incurrence or aggravation of a low back disability.  There is no evidence demonstrating any low back arthritis manifested to a compensable degree within one year following separation from service, as a back disability was not diagnosed for more than a decade after separation.

Accordingly, the criteria for service connection have not been met for a low back disorder.  That is, the evidence did not show that a low back disorder was diagnosed in service or within a year of service; the weight of the evidence is against a finding that a low back disorder has existed continuously since service; and the weight of the evidence is against a finding that the Veteran's right knee and hip disabilities either caused or aggravated his low back disorder.  Therefore, the claim is denied.  





ORDER

Service connection for a low back disorder, to include as secondary to right knee and hip disabilities, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


